DAMOORGIAN, J.
Appellant, Travelers Casualty and Surety Company of America (“Travelers”), appeals an amended final judgment entered against it. The judgment was based upon a supersedeas bond issued by Travelers to secure payment of a judgment on an attorney’s fees award entered against its principal, Current Builders of Florida, Inc. On appeal, Travelers argues that the trial court misapplied the terms of the bond and the applicable law. Alternatively, Travelers argues that, at a minimum, the judgment should be reversed with instructions to enter an amended judgment correcting a mathematical error in the amount. The judgment currently reflects an amount of $89,385.66 instead of the amount the trial court intended to award, which was the bond’s penal sum of $87,385.66.
We affirm without discussion the trial court’s application of the law to the facts. However, Travelers is correct as to the mathematical error and the trial court’s findings that the bond’s penal sum is $87,385.66. Accordingly, we remand for the trial court to correct the sum of the judgment against Travelers to reflect the penal sum of the bond in the amount of $87,385.66.

Affirmed in Part, Reversed in Part and Remanded.

CIKLIN and GERBER, JJ., concur.